DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-10, and 12-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites, inter alia, an apparatus, comprising: a first inductor comprising a first conductive path that has a shape corresponding to a first two-dimensional (2D) lobe laid over a first three-dimensional (3D) volume such that the first inductor forms a first turn and a second turn that face one another and are substantially symmetrical with respect to a first plane, and forms a third turn and a fourth turn that are substantially symmetrical and face one another with respect to a second plane; and the first plane and the second plane are substantially orthogonal to one another; and the first 2D lobe is open so as to define a first gap in the first 2D lobe between the first terminal and the second terminal and the first 2D lobe is formed such that the first 2D lobe extends out of the first terminal away from the first gap and loops back to the
second terminal towards the first gap; a second inductor comprising a second conductive path that has a shape corresponding to a second 2D lobe laid over a second 3D volume such that the second inductor forms a fifth turn and a sixth turn that face one another and are substantially symmetrical with respect to a third plane, and forms a seventh turn and a eight turn that are substantially symmetrical and face one another with respect to a fourth plane; and the third plane and the fourth plane are substantially orthogonal to one another. 
The references of record do not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGTIN LIAN whose telephone number is (571)270-5729. The examiner can normally be reached on Monday-Friday 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELVIN ENAD can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MANG TIN BIK LIAN/ Primary Examiner, Art Unit 2837